United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1690
Issued: December 27, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On August 2, 2017 appellant, through counsel, filed an appeal from an April 24, 2017
decision of the Office of Workers’ Compensation Programs (OWCP) in which an OWCP
hearing representative affirmed a July 12, 2016 decision that denied appellant’s claim for wageloss compensation from February 18 to May 16, 2016. Counsel asserted that OWCP relied on
appellant’s other claims in denying the instant claim.2 The appeal was docketed as No. 17-1690.
On July 8, 2015 appellant, then a 50-year-old nursing assistant, was injured in a slip and
fall at work. OWCP accepted lumbar sprain, contusions of the right hip, right knee, and right
wrist as well as strains of the hand and right hip. In February 18, 2016 reports, Dr. Dwayne L.
Clay, an attending Board-certified physiatrist, advised that appellant should be off work due to
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The record indicates that appellant has three other FECA claims.

her injuries and indicated that she was awaiting right total hip replacement surgery. He
continued to advise that appellant could not work due to these conditions. By decision dated
July 12, 2016, OWCP denied the claim for wage-loss compensation for the period February 18 to
May 16, 2016, finding that the medical evidence was insufficient to establish causal relationship.
Counsel timely requested a hearing with OWCP’s Branch of Hearings and Review. Dr. Clay
continued to submit reports advising that appellant remained totally disabled.3 On August 19,
2016 he indicated that a February 1, 2007 injury, was accepted for herniated disc injury led to
right hip and lower extremity problems and opined that this caused her current disability and
necessitated a right total hip arthroplasty. A hearing was held on February 27, 2017.4 In the
April 24, 2017 decision, the hearing representative noted the conditions accepted in the instant
claim, File No. xxxxxx448. He also referenced extensive medical evidence found in File No.
xxxxxx204, and discussed the accepted conditions and a job description found in that claim. In
affirming the July 12, 2016 decision, the hearing representative relied on evidence from File No.
xxxxxx204.
The Board finds that the case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written
record, which may include forms, reports, letters, and other evidence of various types such as
photographs, videotapes or drawings.5 Evidence may not be incorporated by reference, nor may
evidence from another claimant’s case file be used.6 Evidence contained in another of the
claimant’s case files may be used, but a copy of that evidence should be placed into the case file
being adjudicated.7 All evidence that forms the basis of a decision must be in that claimant’s
case record.8
The hearing representative’s April 24, 2017 decision referenced evidence associated with
OWCP File No. xxxxxx204.9 He discussed reports from Dr. Everett Walker, Board-certified in
preventive medicine, Dr. Wayne Beveridge, a Board-certified neurosurgeon, and Dr. C. Thomas
Hopkins, Board-certified in orthopedic surgery. The hearing representative relied on this
medical evidence in denying appellant’s claim. He, however, neglected to enter the referenced
evidence into the current case record, File No. xxxxxx448. Due to this oversight, the Board is
3

In duty status reports (Form CA-17) dated June 13 and July 13, 2016, Dr. Clay referenced OWCP File No.
xxxxxx204, and in correspondence dated August 19, 2016 he referenced File No. xxxxxx390. OWCP adjudicated
the instant claim under File No. xxxxxx448.
4

During the hearing appellant testified that, at the time of the July 8, 2015 injury, she was working in a sedentary
position for four hours daily answering a telephone. She indicated that she had performed this job since 2007 and
that she continued to receive wage-loss compensation under another claim for four hours daily.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
6

Id.

7

Id.

8

Id.

9

Supra note 2.

2

not in a position to make an informed decision regarding appellant’s claim for disability
compensation for the period February 18 to May 16, 2016.10
Since the record lacks sufficient evidence for the Board to render an informed decision,
the case shall be remanded to OWCP for further development. As noted, all evidence that forms
the basis of a decision must be included in the case record.11 After OWCP has developed the
record consistent with the above-noted directive, it shall issue a de novo decision regarding
appellant’s claim for disability compensation.12
IT IS HEREBY ORDERED THAT the April 24, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: December 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

See L.W., Docket No. 17-0526 (issued May 12, 2017).

11

Supra note 5.

12

See J.B., Docket No. 17-1356 (issued October 4, 2017).

3

